MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Oct 31 2018, 8:44 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEES
Donald J. Schmid                                         Jeffery A. Johnson
Law Offices of Donald J. Schmid                          Daniel R. Appelget
South Bend, Indiana                                      May Oberfell Lorber
                                                         Mishawaka, Indiana
John D. LaDue
Paul Edgar Harold
LaDue Curran & Kuehn LLC
South Bend, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Weidner and Company, P.C.,                               October 31, 2018
Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                         18A-MI-535
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
Jurgonski & Fredlake CPAs,                               The Honorable Steven L.
P.C., Greg Jurgonski, and John                           Hostetler, Judge
Fredlake,                                                Trial Court Cause No.
Appellees-Defendants.                                    71D07-1603-MI-79




Najam, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018                  Page 1 of 17
                                        Statement of the Case
[1]   Weidner and Company, P.C. (“Weidner”) filed a complaint against Jurgonski

      & Fredlake CPAs, P.C., Greg Jurgonski, and John Fredlake (collectively

      “Jurgonski and Fredlake”) alleging breach of an asset purchase agreement,

      fraudulent inducement, and breach of employment agreements. Jurgonski and

      Fredlake, whose employment with Weidner had just been terminated, filed an

      answer and counterclaims, and they sought a declaratory judgment on the issue

      of whether Weidner had fired them for cause under the terms of their

      employment agreements. Following an evidentiary hearing on their

      counterclaim for declaratory judgment, the trial court concluded that Weidner

      had not fired Jurgonski and Fredlake for cause.


[2]   Weidner appealed the declaratory judgment. While that appeal was pending,

      Weidner moved to remand this case to the trial court in order to file a Trial

      Rule 60(B)(2) motion to set aside the declaratory judgment based on alleged

      newly discovered evidence. We granted that motion. On remand, following an

      evidentiary hearing, the trial court denied Weidner’s Rule 60(B)(2) motion.


[3]   Weidner now appeals and presents the following issues for our review:


              1.       Whether the trial court erred when it concluded that
                       Weidner did not terminate Jurgonski’s and Fredlake’s
                       employment for cause.

              2.       Whether the trial court abused its discretion when it
                       denied Weidner’s motion to set aside the declaratory
                       judgment based on alleged newly discovered evidence.


      Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 2 of 17
[4]   We affirm.


                                  Facts and Procedural History
[5]   In November 2014, Weidner, an accounting firm in Plymouth, acquired

      Jurgonski and Fredlake CPAs, P.C., an accounting firm in South Bend, through

      an asset purchase agreement, and Weidner entered into employment

      agreements with Jurgonski and Fredlake. The employment agreements

      included two-year restrictive covenants preventing Jurgonski and Fredlake from

      competing with Weidner if Weidner terminated their employment for cause.

      The employment agreements defined “for cause” as follows:


              For the purpose of this Agreement, “for cause” shall mean any of
              the following:

              (1) conviction or guilty plea to a felony;

              (2) disqualification by a state licensing board;

              (3) perpetration of an act of fraud or embezzlement or other act
              of dishonesty by Employee in connection with the performance
              of Employee’s duties as an employee of the Company;

              (4) substance abuse or use of illegal drugs that, in the
              reasonable judgment of the Company, impairs Employee’s
              performance of his duties as an employee of the Company;

              (5) inaccurate work or late work;

              (6) alienation of co-workers or clients of Company;

              (7) any other conduct [that] is injurious to or adverse to the
              employer-employee relationship.

      Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 3 of 17
              For cause is to be interpreted from a reasonableness standpoint
              under the circumstances and is not intended to provide the
              Company an arbitrary or capricious basis for termination of the
              Employment Agreement. The “for cause” condition violation
              must be one which has a meaningful effect on the ability of the Company
              to serve its clients.


      Appellant’s App. Vol. II at 210-11 (emphases added).


[6]   In February 2016, after reviewing the accounting work performed by Jurgonski

      and Fredlake during the 2015 tax season, Weidner found numerous errors that

      Jurgonski and Fredlake had allegedly made, including:


              •        Fredlake took a $35,554.80 deduction for taxes on a return
                       that the client had never paid.

              •        Fredlake failed to report $119,432 of income on a
                       Michigan tax return resulting in $8,000 more in taxes for
                       the client.

              •        Fredlake missed a $197,963 capital loss carryover for a
                       client resulting in a significant increase in tax.

              •        Jurgonski failed to record $3.2 million in loans on a
                       client’s balance sheet or to disclose those loans in the notes
                       of the financial report.

              •        Jurgonski and Fredlake had been concealing from
                       Weidner that they were making thousands of dollars in
                       payments to clients to settle penalties those clients had
                       incurred due to poor accounting work.


[7]   In March 2016, Jurgonski and Fredlake filed a lawsuit against Weidner

      contending that Weidner had defaulted on payments owed under the parties’
      Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 4 of 17
      November 2014 asset purchase agreement. In May 2016, Weidner notified

      Jurgonski and Fredlake that Weidner was terminating their employment for

      cause. And Weidner filed its complaint against Jurgonski and Fredlake alleging

      breach of the asset purchase agreement, fraudulent inducement, and breach of

      the employment agreements. Jurgonski and Fredlake filed an answer,

      affirmative defenses, and counterclaims, including a counterclaim for a

      declaratory judgment on the issue of whether Weidner had terminated their

      employment for cause. The trial court consolidated the parties’ separate causes

      of action and set Jurgonski and Fredlake’s declaratory judgment counterclaim

      for a bench trial on September 20.


[8]   The parties stipulated that whether the parties’ non-compete clause would take

      effect depended on a determination of whether Jurgonski and Fredlake were

      terminated for cause. Following the bench trial, the trial court concluded that

      Weidner had not carried its burden to prove that it had terminated Jurgonski

      and Fredlake for cause. In particular, with respect to the alleged errors made by

      Jurgonski and Fredlake, the trial court found and concluded as follows:


              Jurgonski and Fredlake did make errors while they were
              employed with [Weidner]. However, [Weidner] (as the party
              with the burden of proof) introduced no evidence that the errors
              were beyond what is normal. Further, there were disagreements
              between [Weidner] and Jurgonski and Fredlake as to certain
              accounting principles. However, such disagreements are
              probably to be expected in any profession. There was no
              evidence that the disagreements were extraordinary.




      Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 5 of 17
               In short, there was no evidence that any client suffered any
               disadvantage or harm. Both Daniel Weidner and Jared Weidner
               speculated that a few of the errors could have potentially harmed
               clients. However, no actual harm was demonstrated. Certainly,
               there was no evidence that the errors had a “meaningful effect on
               the ability of [Weidner] to serve its clients.”


       Id. at 34. Thus, the trial court concluded that Weidner had not terminated the

       employment of Jurgonski and Fredlake for cause, “as that term is used in the

       employment agreements.” Id. at 36.


[9]    Weidner timely filed a notice of appeal,1 but while that appeal was pending,

       Weidner moved to remand this case to the trial court for consideration of a

       Trial Rule 60(B)(2) motion. Weidner alleged that it had newly discovered

       evidence to support its argument that it had fired Jurgonski and Fredlake for

       cause. We granted Weidner’s motion.


[10]   At a hearing on Weidner’s Trial Rule 60(B)(2) motion, Weidner argued that it

       had found the following alleged newly discovered evidence after the September

       2016 trial:


               •        the results of a November 2016 review by Weidner
                        employee Erin McDonald uncovering multiple errors
                        Fredlake had made with respect to 2014 tax returns filed
                        on behalf of Weidner’s clients (“2014 tax return errors”)




       1
         The trial court found that there was no just reason to delay an appeal and entered final judgment under
       Trial Rule 54(B).

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018                  Page 6 of 17
               •        the results of a December 2016 peer review audit
                        uncovering multiple errors Jurgonski had made in the
                        course of his employment that Weidner had not
                        discovered prior to the audit (“peer review audit results”)

               •        Weidner employee Chad McDonald’s discovery on
                        January 11, 2018, that, in February 2016, Jurgonski had
                        deleted audit procedures suggested by an auditing
                        computer program in the course of performing an audit for
                        Weidner (“Jurgonski audit errors”)


       At the conclusion of the hearing, the trial court denied Weidner’s Trial Rule

       60(B)(2) motion. This appeal ensued.


                                      Discussion and Decision
                                    Issue One: Declaratory Judgment

[11]   Weidner first contends that the trial court erred when it concluded that Weidner

       had not fired Jurgonski and Fredlake for cause. The court’s judgment followed

       an evidentiary hearing at which the court heard witness testimony, and the

       court’s judgment includes findings of fact and conclusions thereon. Our “usual

       review” of such judgments is under the clearly erroneous standard. Anderson v.

       Wayne Post 64, Am. Legion Corp., 4 N.E.3d 1200, 1206 n.6 (Ind. Ct. App 2014),

       trans. denied; see, e.g., Masters v. Masters, 43 N.E.3d 570, 575 (Ind. 2015).


[12]   As the Indiana Supreme Court has explained, under the clearly erroneous

       standard we apply “a two-tiered standard of review by first determining

       whether the evidence supports the findings and then whether the findings

       support the judgment.” Masters, 43 N.E.3d at 575 (quotation marks omitted).

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 7 of 17
       “[D]ue regard shall be given to the opportunity of the trial court . . . to judge the

       credibility of the witnesses.” Id. “[W]e will reverse only upon a showing of

       clear error—that which leaves us with a definite and firm conviction that a

       mistake has been made.” Id. (quotation marks omitted). However, we review

       the trial court’s conclusions on questions of law de novo. Gertiser v. Stokes (In re

       Marriage of Gertiser), 45 N.E.3d 363, 369 (Ind. 2015).


[13]   Weidner’s argument on this issue is two-fold. Weidner first contends that the

       trial court “misinterpreted the ‘cause’ provision” in the employment agreements

       to require a showing that its clients were actually harmed as a result of the

       alleged errors made by Jurgonski and Fredlake. Appellant’s Br. at 25. Weidner

       also contends that, had the trial court correctly interpreted and applied the for

       cause provision, it would have concluded that Weidner had fired Jurgonski and

       Fredlake for cause. We address each contention in turn.


                                          Interpretation of For Cause

[14]   Weidner maintains that the trial court misinterpreted for cause under the

       employment agreements “to require actual harm” to Weidner’s clients.

       Appellant’s Br. at 27. Weidner asserts that such an interpretation was

       erroneous because under the employment agreements a “‘for cause’ condition

       violation” does not require a showing of actual harm to Weidner’s clients but




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 8 of 17
       the violation must have had “a meaningful effect on the ability of [Weidner] to

       serve its clients.”2 Appellant’s App. Vol. II at 211.


[15]   In support of that contention, Weidner asserts that the trial court concluded in

       error that Weidner “had not shown cause [in firing Jurgonski and Fredlake]

       because ‘there was no evidence that any client suffered any disadvantage or

       harm.’” Appellant’s Br. at 25 (emphasis added) (quoting Appellant’s App. Vol.

       II at 34). While Weidner correctly quotes the trial court, Weidner

       mischaracterizes the court’s statement when it is read in context. The trial

       court did not state, “Weidner did not prove that it fired Jurgonski and Fredlake

       for cause because there was no evidence that any client suffered any

       disadvantage or harm.” Rather, in the context of its findings and conclusions,

       the trial court found no evidence of actual harm related to only one category of

       misconduct against Jurgonski and Fredlake. In particular, with respect to

       Weidner’s allegations that Jurgonski and Fredlake had made errors and had

       engaged in disagreements with Weidner, the trial court noted a lack of evidence

       of “disadvantage or harm” to “any client” as a result of “errors” and




       2
         Weidner did not include a transcript from the hearing on the for cause declaratory judgment action, so we
       do not know what argument, if any, Weidner made to the trial court in support of any particular
       interpretation of this provision of the employment agreements. On appeal, Weidner asserts that the “purpose
       of [the language of the provision] is to prevent ticky-tack terminations; it does not require that Jurgonski’s
       and Fredlake’s screw-ups actually have harmed clients.” Appellant’s Br. at 27.

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018                  Page 9 of 17
       “disagreements,” and the court found that “no actual harm was demonstrated”

       despite evidence of potential harm.3 Appellant’s App. Vol. II at 34.


[16]   Weidner acknowledges that “evidence of harm to clients could show an effect

       on Weidner[’s] ability to serve its clients.” Appellant’s Br. at 28. In other

       words, Weidner concedes that evidence of actual harm to clients is a relevant

       consideration with respect to the for cause determination. Thus, the trial

       court’s findings of no actual harm with respect to some of Weidner’s claims of

       misconduct are appropriate and do not indicate a misinterpretation of the

       employment agreements’ definition of for cause. Appellant’s Br. at 28. And,

       significantly, the trial court not only found no actual harm but also found “no

       evidence that the errors had a ‘meaningful effect on the ability of [Weidner] to

       serve its clients.’” Id.


[17]   In sum, in context, the court’s statements regarding the lack of evidence of

       “disadvantage or harm” to clients belies Weidner’s contention that the court

       misinterpreted the for cause provision. On the issue of whether Weidner fired

       Jurgonski and Fredlake for cause, the trial court did not define that phrase to

       require a showing of actual harm to clients. Rather, consistent with the

       definition of for cause found in the employment agreements, the trial court

       considered five categories of Weidner’s allegations and expressly concluded in

       each instance that the evidence showed that the alleged errors by Jurgonski and



       3
         The trial court did not make findings of no actual harm with respect to the four other categories of
       allegations addressed in the findings and conclusions.

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018                   Page 10 of 17
       Fredlake did not have “a meaningful effect on the ability of [Weidner] to serve

       its clients.” Id. at 33-35. We hold that the trial court did not misinterpret for

       cause to require proof of actual harm to Weidner’s clients.


                                           Application of For Cause

[18]   Weidner further contends that the trial court erred when it concluded that

       Weidner had not fired Jurgonski and Fredlake for cause. In support of that

       contention, Weidner cites evidence that Jurgonski and Fredlake had committed

       “several non-trivial errors” while employed at Weidner, including:

       “[c]ontriving a phantom $35,554.80 deduction for property-tax payments that

       never existed”; “[m]issing $119,432 in income that made an $8,000 difference

       in the taxes the client had to pay”; “[i]gnoring nearly $200,000 [in] capital

       losses that needed to be carried over”; and “[f]ailing to record $3.2 million in

       loans on a client’s balance sheet.” Appellant’s Br. at 29. Weidner

       acknowledges that it had “(fortunately) caught” these errors “before any clients

       got hurt[,]” but Weidner asserts that the errors had a meaningful effect on the

       ability of Weidner to serve its clients because they “wasted valuable time,”

       “caused stress” on Weidner’s staff and “hostility with clients,” and resulted in

       the filing of 300 extensions on clients’ 2015 tax returns. Appellant’s Br. at 30.


[19]   But the trial court ultimately found and concluded as follows: “Having

       carefully weighed all of the evidence presented, the Court finds that the

       testimony and other evidence presented by Jurgonski and Fredlake was the

       most credible evidence presented. None of their actions had a meaningful effect

       on the ability of [Weidner] to serve its clients.” Appellant’s App. Vol. II at 35.
       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 11 of 17
       Weidner’s contentions on appeal amount to a request that we reweigh the

       evidence, which we cannot do. The trial court’s declaratory judgment in favor

       of Jurgonski and Fredlake on the for cause issue is not clearly erroneous.


                                 Issue Two: Newly Discovered Evidence

[20]   Weidner contends that the trial court abused its discretion when it denied its

       Trial Rule 60(B)(2) motion to set aside the declaratory judgment. Weidner

       maintains that the trial court should have set aside the declaratory judgment

       based upon alleged newly discovered evidence Weidner presented at the

       hearing on its motion. Our standard of review is well settled:


               Our review of a trial court’s decision on a motion for relief from
               judgment pursuant to Trial Rule 60(B) is limited to determining
               whether the trial court abused its discretion. Hill v. Ramey, 744
               N.E.2d 509, 513 (Ind. Ct. App. 2001). Thus, we will reverse the
               judgment only if it goes against the logic and effect of the facts or
               the trial court has misinterpreted the law. Id. Further, we will
               not reweigh the evidence, and we give the trial court’s order
               substantial deference. Id. When a new trial is sought based on
               newly[]discovered evidence, the appellant must show, among
               other things, that the evidence could not have been discovered
               before the trial by the exercise of due diligence. Elkhart Cmty.
               Sch. v. Yoder, 696 N.E.2d 409, 415 (Ind. Ct. App. 1998). A bare
               assertion that reasonable diligence has been used is insufficient to
               show due diligence; the appellant must set out facts showing due
               diligence has been exercised. Id. Moreover, a finding of due
               diligence does not rest upon abstract conclusions about, or
               assertions of, its exercise but upon a particularized showing that
               all the methods of discovery reasonably available to counsel were
               used and could not uncover the newly[]found information. Tyson
               v. State, 626 N.E.2d 482, 485 (Ind. Ct. App. 1993) (quoting Lyles
               v. State, 576 N.E.2d 1344, 1349 (Ind. Ct. App. 1991)).

       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 12 of 17
       Hartig v. Stratman, 760 N.E.2d 668, 671 (Ind. Ct. App. 2002), trans. denied.


[21]   At the January 17, 2018, evidentiary hearing on Weidner’s Trial Rule 60(B)(2)

       motion, Weidner proffered evidence that it had allegedly discovered for the first

       time after the September 2016 bench trial. Again, that evidence consisted of the

       2014 tax return errors, the peer review audit errors, and the Jurgonski audit

       errors.


[22]   Weidner asserts two grounds in support of its contention that the trial court

       abused its discretion when it denied its motion to set aside the judgment.

       Weidner first contends that two of the trial court’s conclusions “are based on a

       mistaken understanding of Indiana law.” Appellant’s Br. at 33. And Weidner

       also contends that, had the trial court “applied the correct legal framework[,]

       . . . it should have concluded that the accounting errors that [Weidner]

       uncovered after trial qualified as newly discovered evidence.” Id. at 35. We

       address each contention in turn.


                                                 Legal Analysis

[23]   Weidner contends that the trial court misunderstood the law on what

       constitutes newly discovered evidence because it: (1) “hinged its analysis on

       what it believed to be ‘most important,’ namely, that the records in which the

       errors were discovered were ‘in the exclusive possession and control of’

       Weidner . . . before trial”; and (2) “concluded that the December 2016 peer

       review could not be ‘newly discovered evidence’ because that peer review was

       not in existence at the time of the September 2016 trial.” Appellant’s Br. at 32-


       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 13 of 17
       33. In support of those contentions, Weidner asserts, correctly, that “post-trial

       analysis of evidence in a party’s possession before trial can qualify as newly

       discovered evidence.” Id. at 33 (emphases original). However, Weidner’s

       attempts to analogize the alleged newly discovered evidence in this case to that

       in Speedway SuperAmerica, LLC v. Holmes, 885 N.E.2d 1265 (Ind. 2008), and

       Bunch v. State, 964 N.E.2d 274 (Ind. Ct. App. 2012), trans. denied, is unavailing.


[24]   In Speedway, the proffered newly discovered evidence involved test results

       obtained by Speedway analyzing a stain on a pair of jeans that Speedway had

       not known existed until the first day of trial and that had been in the plaintiff’s

       exclusive possession at all times. 885 N.E.2d at 1272. In contrast, here, as the

       trial court correctly found, all of the alleged newly discovered evidence was in

       Weidner’s possession at all times, and the information found as a result of the

       December 2016 audit could have been found prior to trial. See Hartig, 760

       N.E.2d at 671. And in Bunch, the newly discovered evidence was the result of

       advances in science, particularly fire victim toxicology analysis, that did not

       exist until after the defendant’s trial and was, therefore, not discoverable prior

       to trial. 964 N.E.2d at 285. In contrast, here, Weidner does not allege any

       advances in accounting audit procedures that would have made the alleged

       newly discovered evidence impossible to find prior to trial. Simply put, neither

       Speedway nor Bunch supports Weidner’s contention on this issue. We hold that

       the trial court understood and correctly applied the law when it concluded that

       the proffered evidence was not newly discovered.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 14 of 17
                                               Abuse of Discretion

[25]   Weidner next contends that the trial court abused its discretion when it

       concluded that the proffered evidence was not newly discovered. In particular,

       Weidner asserts that “it was simply not possible for [Weidner] to do a special

       review” of the 2014 tax returns prepared or reviewed by Fredlake prior to trial.

       Appellant’s Br. at 36. And Weidner maintains that it “could not have had a

       peer review performed before” November 2016. Id. at 39. But the trial court

       found Weidner’s evidence not credible and rejected those arguments, and

       Weidner’s contentions on this issue amount to another request that we reweigh

       the evidence, which we cannot do.


[26]   “We have long recognized that a litigant is obliged ‘to search for evidence in the

       place where, from the nature of the controversy, it would be most likely to be

       found.’” Hartig, 760 N.E.2d at 671 (quoting Elkhart Cmty. Sch. v. Yoder, 696

       N.E.2d 409, 415 (Ind. Ct. App. 1998)). Here, the evidence supports the trial

       court’s determination that Weidner could have found all of the alleged newly

       discovered evidence had it searched its own files in preparation for trial.

       Indeed, Weidner presented evidence at the September 2016 trial regarding

       multiple errors Jurgonski and Fredlake had made with respect to 2015 tax

       returns. As the trial court found, those errors “should have alerted [Weidner]

       that there might be similar alleged deficiencies with respect to the 2014 Tax

       Returns. Weidner was on inquiry notice. Yet, no effort whatsoever was made

       to review 2014 Tax Returns prior to the Trial.” Appellant’s App. Vol. II at 43.



       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 15 of 17
[27]   Further, with respect to the “hidden” deletions Jurgonski had made in the

       course of an audit in February 2016, Weidner employee Chad McDonald

       testified that, if he had looked for that evidence prior to his discovery of it in

       January 2018, he “could have found it.” Tr. at 221. And the trial court rejected

       Weidner’s argument that it could not have found the errors Weidner employee

       Erin McDonald discovered in November 2017 prior to trial because of a lack of

       manpower. The evidence shows that Erin found the errors after spending fifty-

       nine hours looking at Weidner’s files. And, as the trial court found, if Weidner

       did not have the staff to do the review prior to trial, it could have hired someone

       to do it. Finally, the evidence shows that Weidner could have, in preparation

       for trial, performed its own audit like the one performed in December 2016. As

       the trial court found, Weidner “simply chose not to review those records prior

       to Trial.” Appellant’s App. Vol. II at 45.


[28]   We hold that Weidner has not shown that the trial court abused its discretion

       when it denied Weidner’s motion to set aside the declaratory judgment under

       Trial Rule 60(B)(2).


                                                   Conclusion

[29]   Weidner presented evidence that Jurgonski and Fredlake committed numerous

       errors, some of which may have been sufficient grounds to fire Jurgonski and

       Fredlake for cause under the common law employment at will doctrine. But

       the parties’ employment agreements controlled here and defined termination for

       cause to require proof that inaccurate work or other errors had “a meaningful

       effect on the ability” of Weidner to serve its clients. The trial court found
       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 16 of 17
       Jurgonski and Fredlake’s evidence more credible than Weidner’s evidence on

       that issue and entered judgment for Jurgonski and Fredlake. We cannot

       reweigh the evidence on appeal, and we affirm the trial court. Further,

       Weidner has not demonstrated that the trial court abused its discretion when it

       denied Weidner’s Trial Rule 60(B)(2) motion to set aside the declaratory

       judgment.


[30]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-MI-535 | October 31, 2018   Page 17 of 17